NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-2694
                                         ______

                               EDWARD A. WILLIAMS,
                                          Appellant

                                             v.

    ATTORNEY GENERAL OF THE UNITED STATES; DIRECTOR BUREAU OF
     ALCOHOL TOBACCO FIREARMS & EXPLOSIVES; DIRECTOR OF THE
    FEDERAL BUREAU OF INVESTIGATION; UNITED STATES OF AMERICA
                           ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-17-cv-02641)
                       District Judge: Honorable Robert F. Kelly
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 15, 2021
                                   ____________

         Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit Judges.

                                  (Filed: May 12, 2022)
                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       A federal statute makes it unlawful for a felon – generally defined as a person

convicted of a crime punishable by more than one year of imprisonment – to possess a

firearm that was transported in interstate commerce.1 Pennsylvania outlaws driving

under the influence, and a person who commits that crime with the highest level of

impairment – a blood alcohol content above 0.16% – may be punished by up to five years

of imprisonment if he or she has a prior DUI conviction.2 Thus, the federal felon-in-

possession statute bars certain Pennsylvania DUI offenders from possessing a firearm.

       In 2005, Edward A. Williams was convicted in Pennsylvania of a DUI at the

highest level of impairment.3 Because that was his second DUI conviction, it was

punishable by up to five years in prison.4 Ultimately, Williams was sentenced to ninety




1
  See 18 U.S.C. § 922(g)(1); see also 18 U.S.C. § 921(a)(20)(B) (excluding from the
felony definition “any State offense classified by the laws of the State as a misdemeanor
and punishable by a term of imprisonment of two years or less”).
2
 See 75 Pa. Cons. Stat. § 3802(c) (prohibiting operating or driving a vehicle with a blood
alcohol concentration at 0.16% or higher); id. § 3803(b)(4) (grading a violation of
§ 3802(c) as a misdemeanor of the first degree for a person who has committed one prior
offense); 18 Pa. Cons. Stat. § 1104 (setting the maximum term of imprisonment for first-
degree misdemeanors at five years).
3
 See Williams v. Barr, 379 F. Supp. 3d 360, 365–66 (E.D. Pa. 2019); see 75 Pa. Cons.
Stat. § 3802(c).
4
 See 75 Pa. Cons. Stat. § 3803(b)(4); 18 Pa. Cons. Stat. § 1104. In 2000, Williams was
arrested and charged with a DUI with a blood alcohol content of 0.10%. See Williams,
379 F. Supp. 3d at 365. Although that charge was dismissed upon Williams’s completion
of an accelerated rehabilitation program, it still constituted a prior offense for purposes of
computing sentences for later DUI offenses. See id. & n.3 (citing 75 Pa. Cons. Stat.
§ 3806(a)(1)).


                                              2
days to two years in prison, fined $1,500, and subjected to several other requirements:

mandatory attendance at alcohol safety driving school, license suspension for eighteen

months, and imposition of an ignition interlock.5 Based on that conviction, Williams fell

within the federal firearms bar, so his application for a firearms license in 2014 was

denied.

         But Williams believed that applying the federal felon-in-possession statute to him

by virtue of his DUI convictions violated the Second Amendment.6 To vindicate that

belief, Williams brought an as-applied challenge to the felon-in-possession statute in the

District Court. In exercising federal-question jurisdiction,7 the District Court entered

summary judgment against him. Williams timely appealed that final order, bringing his

challenge within this Court’s appellate jurisdiction.8

         The problem for Williams is that another person, Raymond Holloway, Jr., was

previously in a very similar situation. In 2005, Holloway was convicted in Pennsylvania

of a DUI at the highest level of impairment.9 Holloway also had a prior DUI conviction




5
    See id.
6
  U.S. Const. amend. II (“A well regulated Militia, being necessary to the security of a
free State, the right of the people to keep and bear Arms, shall not be infringed.”).
7
    See 28 U.S.C. § 1331.
8
    See 28 U.S.C. § 1291.
9
 See Holloway v. Att’y Gen., 948 F.3d 164, 168 (3d Cir. 2020); see also 75 Pa. Cons.
Stat. § 3802(c).


                                              3
and was therefore punishable by up to five years in prison.10 He received a sentence of

sixty-months’ intermediate punishment, including ninety-days’ imprisonment that

allowed for work release.11 He was also fined $1,500 and was ordered to complete

mandatory drug and alcohol evaluation.12 As a result, Holloway was subject to the same

federal firearms bar, and his 2005 conviction prevented him from purchasing a firearm in

2016.13

         Holloway also believed that the federal felon-in-possession statute violated the

Second Amendment. He likewise brought an as-applied challenge to the constitutionality

of the felon-in-possession statute in federal district court. After that court granted

Holloway’s motion for summary judgment, the Government appealed to this Court,

which – in a precedential opinion – applied the two-step test from the Marzzarella

decision14 and held that the federal firearms bar was constitutional as applied to

Holloway.15 After that decision, Holloway filed a petition for en banc review, which was




10
  See Holloway, 948 F.3d at 168. Like Williams, Holloway had a prior DUI offense
dismissed after completing an accelerated rehabilitation program. See id.
11
     See id.
12
     See id.
13
     See id.
14
     United States v. Marzzarella, 614 F.3d 85 (3d Cir. 2010).
15
     See Holloway, 948 F.3d at 172–78.


                                               4
denied.16 Without enough votes for en banc review, Holloway turned to the Supreme

Court, which denied his petition for a writ of certiorari.17

         This Circuit adheres to binding precedent,18 and because Williams brings the same

legal challenge on remarkably similar facts as Holloway, his case must meet the same

fate as Holloway’s prior precedential case. Thus, in reviewing his challenge de novo,19

we will affirm the District Court’s entry of summary judgment against Williams.20




16
     See Am. Order, Holloway v. Att’y Gen., No. 18-3595 (3d Cir. July 9, 2020).
17
  See Holloway v. Garland, 141 S. Ct. 2511 (2021) (Mem.) (denying petition for writ of
certiorari).
18
  Mateo v. Att’y Gen., 870 F.3d 228, 231 n.6 (3d Cir. 2017) (explaining that a prior
panel’s precedential opinion is “binding on subsequent panels” (citing 3d Cir. I.O.P.
9.1)).
19
     See Cranbury Brick Yard, LLC v. United States, 943 F.3d 701, 708 (3d Cir. 2019).
20
  Williams also argues that the Holloway decision misconstrued the en banc decision in
Binderup v. Attorney General, 836 F.3d 336 (3d Cir. 2016) (en banc), which did not have
a majority opinion on all aspects of Marzzarella framework. Williams contends that the
Marks rule, which applies to Supreme Court decisions that lack a majority opinion, see
Marks v. United States, 430 U.S. 188 (1977), would yield a different construction of
Binderup. But Holloway’s application of the Marks rule to Binderup also constitutes
binding precedent. See Holloway, 948 F.3d at 170–71.


                                              5